COURT OF APPEALS
                 SECOND DISTRICT OF TEXAS
                          FORT WORTH

                      NO. 02-12-00055-CV


JERRY N. STANSBURY, AS                           APPELLANT
INDEPENDENT EXECUTOR AND
CO-TRUSTEE

                                V.

THE ATTORNEY GENERAL OF                           APPELLEE
TEXAS, OTHER PUTATIVE
INTERESTED PARTY


                            ------------

       FROM THE 235TH DISTRICT COURT OF COOKE COUNTY

                            ------------


                      NO. 02-12-00109-CV


JERRY N. STANSBURY,                              APPELLANT
INDIVIDUALLY, AND IN HIS
CAPACITIES AS INDEPENDENT
EXECUTOR AND CO-TRUSTEE
                                V.

THE ATTORNEY GENERAL OF                           APPELLEE
TEXAS, DEFENDANT AND OTHER
PUTATIVE INTERESTED PARTY
                                    ------------

          FROM THE COUNTY COURT AT LAW OF COOKE COUNTY

                                    ------------


                              NO. 02-12-00115-CV


JERRY N. STANSBURY,                                                 APPELLANT
INDIVIDUALLY, AND IN HIS
CAPACITIES AS INDEPENDENT
EXECUTOR AND CO-TRUSTEE

                                        V.

THE ATTORNEY GENERAL OF                                               APPELLEE
TEXAS, DEFENDANT AND OTHER
PUTATIVE INTERESTED PARTY


                                    ------------

          FROM THE COUNTY COURT AT LAW OF COOKE COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered “Appellant’s Unopposed Motion To Lift Stay And To

Dismiss Appeals.” It is the court’s opinion that the motion should be granted;

therefore, we dismiss the appeals. See Tex. R. App. P. 42.1(a)(1), 43.2(f).



      1
       See Tex. R. App. P. 47.4.


                                    2
       This court’s March 30, 2012 order staying all trial court proceedings in

cause number PR-16630, pending in the County Court at Law of Cooke County,

Texas, is lifted.

       Costs of the appeals shall be paid by the party incurring the same, for

which let execution issue. See Tex. R. App. P. 42.1(d).

                                                 PER CURIAM

PANEL: GARDNER, J.; LIVINGSTON, C.J.; and MEIER, J.

DELIVERED: June 20, 2013




                                   3